DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 03/30/20. These drawings are accepted by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (Pub. No.: US 2017/0167949), hereinafter, Xia. 
Regarding claim 1, Xia discloses a distributed nondestructive inspection method for identifying structural defects in a cable, the method comprising: transmitting a light pulse along an optical fiber in the cable; receiving a scattered light signal from the optical fiber, the scattered light signal comprising strain induced refractive index variations; and analyzing the strain induced refractive index variations to identify structural defects of the cable (see: claim 1). However, claim 1 differs from Xia by reciting detecting defects in the downhole conveyance device using the ultrasonic defect inspection system, including: transmitting ultrasonic waves from the ultrasonic defect inspection system toward the downhole conveyance device; and obtaining defect data by sensing disruptions in reflected ultrasonic waves caused by defects in the downhole conveyance device. Note that Xia discloses a distributed nondestructive 
Regarding claim 2, the additional feature of claim 2, wherein transmitting ultrasonic waves towards the downhole conveyance device includes transmitting guided ultrasonic waves towards the downhole conveyance device thereby turning the downhole conveyance device into a waveguide, would be easily derived from the disclosure of Xia considering nondestructive inspection methods including laser ultrasonic used for structural defects evaluation during manufacture of slickline cables including transmitting a  coherent light pulse to an  optical fiber in the slickline cable (see par. 0004 and claim 7). 
Regarding claim 3, it differs from Xia by reciting wherein transmitting guided ultrasonic waves towards the downhole conveyance device includes transmitting guided ultrasonic waves towards the downhole conveyance device at an angle of at least about 10 degrees from perpendicular to a length of the downhole conveyance device. Hauldren discloses ultrasonic vibrations in inspecting a tubular product for internal flaws using a  reflection ; and transmitting ultrasonic pulses at an acute angle to the longitudinal axis of a tubular member (see: column 1,lines 32-53 and claim1 4). 

Regarding claim 8, it differs from Xia by reciting wherein detecting defects in the downhole conveyance device includes detecting defects in the downhole conveyance device while it is positioned on a spool. Note that Xia discloses the slickline cable (774) which may extend off a cable pool (720); transmitting a coherent light pulse to an optical fiber in the slickline cable; and measuring a reflected signal from the optical fiber in response to strain induced refractive index variations (see paragraph [0054], claim 7and figure7). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to be motivated by the above teachings to realize applicant’s invention in a reliable and efficient manner.
Regarding claim 9, it differs from Xia by reciting wherein detecting defects in the downhole conveyance device includes detecting defects in an unused downhole conveyance device as part of manufacturing process to obtain baseline defect data> note that Xia discloses nondestructive inspection methods including laser ultrasonic used for structural defects evaluation during manufacture of slickline cables and for identifying structural defects in a cable, wherein structural defects may emit acoustic noises or localized strain waves; and a time-domain analysis of a local strain amplitude as baseline data (see paragraphs [0004, 0019, 0041 and claim1). Therefore, it would 
Regarding claim 10, Xia discloses wherein the baseline defect data is used to rate the unused downhole conveyance device (future measured strain amplitudes may be compared to baseline data, see par. 0041). 
Regarding claim 11, further including using the downhole conveyance device in a well system, and then obtaining used defect data by transmitting ultrasonic waves from the ultrasonic defect inspection system towards the used downhole conveyance device; and sensing disruptions in reflected ultrasonic waves caused by defects in the used downhole conveyance device, would be easily derived from the disclosures (Xia considering a distributed nondestructive inspection method for detecting slickline cable comprising transmitting a coherent light pulse to an optical fiber in the slickline cable ;and measuring a reflected signal and analyzing signal to detect structural defects (see claim 7). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to be motivated by the above teachings to realize applicant’s invention in a reliable and efficient manner.
Regarding claim 12, further including  comparing the baseline defect data to the used defect data to ascertain quantity and type of defects caused by using the downhole conveyance device in the well system ( Xia discloses using future measured strain amplitudes which may be compared to baseline data; and analyzing acoustic signal and frequency shift of the reflected signal to detect structural, defects (see par. 0041 and claim 7). It would have been obvious to one of the ordinary skill in the art 
Regarding claim 13, the additional feature of claim 13, further including entering the baseline defect data and one or more instances of used defect data into a database to obtain a cumulative history of a health of the downhole conveyance device (Xia discloses using future measured strain amplitudes which may be compared to baseline data; and analyzing acoustic signal and frequency shift of the reflected signal to detect structural defects (see par. 0041 and claim 7 of Xia). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to be motivated by the above teachings to realize applicant’s invention in a reliable and efficient manner.
Regarding claim 14, the additional feature of claim 14, wherein detecting defects in the downhole conveyance device using the ultrasonic defect inspection system may be conducted during the manufacturing process of the downhole conveyance device, when the downhole conveyance device is in a shop, or when the downhole conveyance device is tripping into or out of well system, would be easily derived from the disclosures of Xia considering nondestructive inspection methods including laser ultrasonic used for structural defects evaluation during manufacture of slickline cables and for identifying structural defects in a cable, wherein structural defects may emit acoustic noises or localized strain waves; and a time-domain analysis of a local strain amplitude baseline data (see par. 0004, 0019, 0041 and claim 1 of Xia). Regarding claim 15, the additional feature of claim 15 is identical to the disclosure of Xia in that wireline cable comprises a polymer composite material (see claim 20). 

Regarding claim 17, the method of claim 16, wherein the coated metallic slickline is a thermoplastic coated metallic slickline would be easily derived from the disclosure of Xia considering that a wireline cable may be metallic wires, wherein the wireline cable comprises a polymer composite material which is made from high-performance thermoplastic resins (see: par. 0014 and claim 20 of Xia).
Regarding claim 18, the method of claim 16, wherein sensing disruptions in the reflected ultrasonic waves caused by defects in the downhole conveyance device includes sensing disruptions in the reflected ultrasonic waves caused by coating loss, coating debonding or longitudinal cracking in the coating in the downhole conveyance device (see: par. 0004 and claim 7 of Xia).
Regarding claim 19, the method of claim 15, wherein the composite slickline is a carbon fiber slickline (see par. 000 of Xia).
Regarding claim 20, the method of claim 19, wherein the carbon fiber slickline is a thermoplastic coated carbon fiber slickline (see: par. 0020 and claim 20 of Xia). 
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (Pub. No.: US 2017/0167949), hereinafter, Xia in view of Hauldren (US Patent 4,020,688). 
Regarding claim 4, it differs from Xia by reciting wherein transmitting guided ultrasonic waves towards the downhole conveyance device includes transmitting guided 
Regarding claim 5, it differs from Xia by reciting transmitting ultrasonic waves towards the downhole conveyance device includes transmitting substantially transverse ultrasonic waves towards the downhole conveyance device. Hauldren discloses ultrasonic vibrations inspecting a tubular product for internal flaws sing a reflection; and transmitting ultrasonic pulses at an acute angle to the longitudinal axis of a tubular member (see column 1, lines 32-53 and claim14).
Regarding claim 6, it differs from Xia by reciting wherein detecting defects in the downhole conveyance device includes detecting defects in the downhole conveyance device at a rate upwards of about 30 meters/minute. Hauldren discloses transmitting a coherent light pulse to an optical fiber in the slickline cable; and measuring are reflected signal from the optical fiber in response to strain induced refractive index variations (see claim 7).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to utilize in Xia the teachings of Hauldren because it teaches that it is provided a device for nondestructive ultrasonic inspection of tubular goods disposed in a substantially vertical position wherein the device which may be used on site at a well derrick to inspect drill pipe, casing or tubing, while these tubular members are being tripped into and out of a well borehole. Therefore, the above combination would be very effective.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206.  The examiner can normally be reached on Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JACQUES M SAINT SURIN/Examiner, Art Unit 2861